ITEMID: 001-81107
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF GOROU v. GREECE (N° 2)
IMPORTANCE: 3
CONCLUSION: No violation of Art. 6-1 (fairness);Violation of Art. 6-1;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 6. The applicant is a public servant in the Ministry of National Education. On 2 June 1998 she filed a criminal complaint for perjury and defamation against S.M., with an application to join the proceedings as a civil party, but without seeking reparation. S.M., a public servant in the same ministry, is the applicant’s immediate superior. She alleged in particular that, in connection with an administrative investigation opened against her, S.M. had stated that she did not observe working hours and did not get on well with her colleagues.
7. On 26 September 2001, when the case was heard before the Athens Criminal Court, the applicant reiterated her civil-party application and adduced her arguments. On the same day, the Athens Criminal Court acquitted S.M. of the charges laid against him, finding that the applicant’s allegations were unsubstantiated. In particular, after examining all the evidence, the court considered that the offending remarks had been truthful and that it had not been the intention of the accused to defame or insult the applicant (judgment no. 74941/2001).
8. On 5 August 2002 this judgment was finalised and entered in the register of the Criminal Court.
9. On 24 September 2002 the applicant requested State Counsel at the Court of Cassation to lodge an appeal on points of law against judgment no. 74941/2001 of the Athens Criminal Court. She alleged, in particular, that the judgment did not contain sufficient reasoning.
10. On 27 September 2002 the applicant’s request was dismissed by State Counsel at the Court of Cassation, who endorsed the application itself with the handwritten comment: “there is no legal or well-founded ground of appeal to the Court of Cassation”.
11. The Code of Criminal Procedure contains the following relevant provisions:
“Judgments, orders of the chamber of judges, and orders of the investigating judge or of the public prosecutor shall give specific and precise reasons ...
...
Even where it is not required by a specific provision, all judgments and orders shall include reasoning, whether they are final or interlocutory and whether or not they depend on the discretion of the judge hearing the case.”
“State Counsel at the Court of Cassation shall be entitled to appeal on points of law against any decision within the time-limit provided for in Article 479 § 2 ...”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
NON_VIOLATED_ARTICLES: 6
NON_VIOLATED_PARAGRAPHS: 6-1
